Name: Council Regulation (EEC) No 1967/87 of 2 July 1987 fixing the minimum price for unginned cotton for the 1987/88 marketing year
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 3 . 7 . 87 Official Journal of the European Communities No L 184 / 19 COUNCIL REGULATION (EEC) No 1967/ 87 of 2 July 1987 fixing the minimum price for unginned cotton for the 1987 / 88 marketing year HAS ADOPTED THE REGULATION:THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the 1 979 Act ofAccession , and in particular paragraphs 8 and 9 of Protocol 4 on cotton , as amended by the Act of Accession of Spain and Portugal , and in particular by Protocol 14 thereto , Having regard to Council Regulation (EEC) No 2169 / 81 of 27 July 1981 laying down general rules for the system of aid for cotton ( 1 ), as last amended by Regulation (EEC) No 3128 / 86 ( 2 ), and in particular Article 9 ( 1 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Article 9(1 ) of Regulation (EEC) No 2169 / 81 provides that the Council shall each year fix a minimum price for unginned cotton ; whereas that price must be fixed so as to guarantee sales for producers at a price as close as possible to the guide price , taking into account market fluctuations and the cost of transporting unginned cotton from the production areas to the ginning areas ; Whereas , in order to achieve the abovementioned objectives , this minimum price must be fixed for a well-defined quality and marketing stage . Article 1 For the 1987 / 88 marketing year , the minimum price for unginned cotton referred to in Article 9 ( 1 ) of Regulation (EEC ) No 2169 / 81 shall be 91,23 ECU per 100 kilograms . Article 2 The price referred to in Article 1 shall apply to unginned cotton ; complying with the criteria referred to in Article 1 of Council Regulation (EEC) No 1966 / 87 of 2 July 1987 fixing for the 1987 / 88 marketing year , the guide price for ginned cotton and the maximum guaranteed quantity of cotton (4 ). The said price shall relate to goods at the farm gate . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 September 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN (4 ) See page 18 of this Official Journal .( ») OJ No L 211 , 31 . 7 . 1981 , p. 2 . ( 2 ) OJ No L 292, 16 . 10 . 1986 , p. 2 . ( 3 ) OJ No C 89 , 3 . 4 . 1987 , p. 42 .